Order unanimously modified by striking out the provision for a reference, by denying the motion for temporary alimony, and by awarding a counsel fee of $500 to the plaintiff on condition that defendant’s counsel stipulate that, should permanent alimony as fixed by the court after trial be in excess of the payments that are now being made under the separation agreement, the increased payments shall be dated back to the service of the motion papers herein, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Dore, Callahan and Wasservogel, JJ.